Case 1:18-cv-00950-LO-JFA Document 152-1 Filed 05/16/19 Page 1 of 2 PageID# 3940



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

  SONY MUSIC ENTERTAINMENT, et al.,

                          Plaintiffs,
                                                    Case No. 1:18-cv-00950-LO-JFA
                  v.

  COX COMMUNICATIONS, INC., et al.,

                          Defendants.

                   ORDER GRANTING DEFENDANTS’ MOTION TO SEAL

         UPON CONSIDERATION of Defendants’ Motion to Seal (Dkt. 152), pursuant to Rule 26

 of the Federal Rules of Civil Procedure and Local Civil Rule 5, which seeks an order allowing Cox

 to maintain under seal a portion of Defendants’ Reply Memorandum in Support of their Motion for

 Leave to take Additional Third-Party Depositions (ECF No. 153) (“Reply) and Exhibit 3 to the

 supporting Supplemental Declaration of Diana Hughes Leiden (ECF No. 153-2), and those portions of

 the Declaration that quote from the exhibit (ECF No. 153-1), which has been designated by

 Defendants as “Highly Confidential – Attorneys’ Eyes Only” under the Stipulated Protective Order

 and finding that proper notices have been given, that sealing is warranted, and no alternative will

 suffice, it is hereby

         ORDERED that the motion is GRANTED, and these materials shall remain under seal in

 their entirety until further order of the Court.



                                ENTERED this ____ day of May 2019.

 Alexandria, Virginia

                                         ____________________________________
                                         John F. Anderson
                                         United States Magistrate Judge
Case 1:18-cv-00950-LO-JFA Document 152-1 Filed 05/16/19 Page 2 of 2 PageID# 3941
